Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20, 22, 24-32, 40, 41, 44-52, 60, and 62 are pending and rejected. Claims 1-19, 33-39, 42, and 53-59 are withdrawn as being drawn to non-elected inventions and species. Claims 21, 23, 43, 61, and 63 are cancelled. Claims 20, 22, and 40 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 22, 26, 28-32, 40, 41, and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska, US 2010/0090172 A1 (provided on the IDS of 6/8/2018) in view of Chen, US 2013/0140512 A1, Lim, US 2004/0077182 A1 (provided on the IDS dated 6/8/2018), and Olsen, US 2005/0260357 A1, and further for claim 48, as evidenced by Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
	Regarding claims 20 and 40, Celinska teaches forming a resistive switching memory that includes a material which changes between the insulative and conductive states where the material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand, where the material is a resistive switching layer or material (abstract, 0013, and 0053). They teach that the material comprises a transition metal compound, and preferably is a transition metal oxide that includes oxygen as an intrinsic ligand, where an extrinsic ligand is an element or compound other than oxygen that participates in the coordination sphere of the transition metal ion (0010 and 0013). They teach that the resistive switching material comprises a material selected from the group including nickel and titanium (0013). They teach that the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, among other materials (0013). They teach that extrinsic ligand-forming dopants are added to the transition metal compound to stabilize the metals (0039). They teach that some useful dopant ligands includes NO2-, ethylenediamine or en, NH-3, N3-, and NO3-, among others (0042). They teach that extrinsic ligands or dopant ligands are materials added to transition metal complexes to stabilize the multiple valance states of the transition metals (0043). They teach that the metal-ligand-anion (MLA) bond stabilizes the correlated electron material (CEM) and may be formed in many ways including being annealed in a gas that contains the ligand chemical element and the anion element (0047). They teach that the CEM may be formed by reactive sputtering in a gas containing the ligand (0047). They teach that NiO is an exemplary transition metal oxide, where NiO(L-x) is CEM or correlated electron material (0051 and 0055). They teach that the resistive switching material is formed on a platinum electrode by various methods including ALD (0053), such that the material is formed as a film. Therefore, Celinska teaches forming a resistive switching material film or CEM film formed of a transition metal oxide such as NiO or titanium oxide that is stabilized by extrinsic ligands including ammonia, nitrogen, ethylenediamine, NO2-, and NO3-, i.e. nitrogen-containing extrinsic ligands, where the film is formed by methods such as atomic layer deposition. They teach that the resistive switching memory material changes between the insulative and conductive states (abstract and 0012), such that the resulting film will be capable of transitioning between a first impedance state and a second impedance state dissimilar from one another based on whether the film is in the conductive of insulative state. They teach that the extrinsic ligand passivates the oxygen vacancies (0011 and 0014). 
	They do not teach the concentration of the extrinsic ligand.
	Chen teaches a nonvolatile resistive memory element that has a novel variable resistance layer that is passivated with non-metallic dopant atoms, such as nitrogen either during or after deposition of the switching layer (abstract). They teach forming the variable resistance layer comprising a metal oxide above a first electrode layer, wherein the variable resistance layer comprises up to 3 atomic percent non-metallic dopant atoms, and forming a second electrode layer, so that the variable resistance layer is disposed between the first and second electrode layers (0010). They teach that the variable resistance layer comprises a dielectric material that can be switched between two or more stable resistive states and comprises one or more oxides of a transition metal, including but not limited to titanium, aluminum, etc. (0037). They teach that up to 3 atomic percent of the variable resistance layer comprises anionic non-metallic dopant atoms such as nitrogen (0037-0038). They teach that the dopant atoms passivate oxygen vacancies in interstitial and/or substitutional locations in the variable resistance layer (0040). They teach that dopant atoms are introduced into the variable resistance layer during the deposition of the layer or in a processing step after the deposition of the layer (0040). They teach incorporating nitrogen atoms into the layer by annealing in ammonia (0044). They teach that the layer can be deposited by methods including CVD and ALD (0044). They provide an example where the film includes 1 atomic % nitrogen (0045). They teach applying the second electrode onto the variable resistance layer and then annealing the device at a temperature greater than about 600°C or greater than about 1000°C (0046-0047). They teach that the minimum desired dopant atom concentration in the variable resistance layer is equal to or greater than the estimated vacancy concentration, but that if the concentration is greater than a certain amount, the conductivity of the variable resistance layer increases, which is undesirable (0039), suggesting that there is an optimum concentration for the dopant depending on the amount of oxygen vacancies. Therefore, Chen teaches forming a variable resistance layer from a transition metal oxide where the layer includes nitrogen atoms for passivating oxygen vacancies at substitutional locations, where the concentration of nitrogen is up to 3 atomic percent or equal to 1 atomic %, or optimized to be in a range of greater than or equal to the oxygen vacancies and less than a concentration where the conductivity increases, and where the layer can be formed by ALD and doped during deposition.
From the teachings of Chen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska to have included the nitrogen-containing substitutional ligand in the CEM layer in an amount of up to 3 atomic % or equal to 1 atomic % or to have optimized the amount to be within the claimed range based on the concentration of oxygen vacancies and the conductivity of the film because Chen indicates that such a concentration is desirable when using nitrogen to passivate oxygen vacancies, where an optimum amount is provided that is equal to or greater than the concentration of the oxygen vacancies and less than a concentration that increases the conductivity of the film, and Celinska teaches using nitrogen to passivate oxygen vacancies such that it will be expected to provide a suitable amount of the substitutional nitrogen-containing ligand for performing the function desired by Celinska, i.e. passivating the oxygen vacancies. Therefore, in the process of Celinska in view of Chen, the CEM layer will comprise the substitutional nitrogen-containing ligand in an amount of up to 3 atomic % or equal to 1 atomic % or optimized to be within the claimed range so as to be overlapping or within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach how the film is formed by ALD. 
	Lim teaches a method for forming a nitrogen-containing oxide thin film by using plasma enhanced atomic layer deposition (abstract). They teach that the process comprises: 
in a chamber (where a substrate is loaded into a reactor or chamber, 0021), exposing a substrate to one or more precursor gases during a deposition period to form at least a first layer of a film, the one or more gases comprising a metal oxide, a metal or a metal compound, or any combination thereof (supplying a metal source compound or precursor as a metal source gas to the reactor, where the metal source includes titanium among other metal sources for forming metal oxide films, 0021 and 0022, such that the substrate is exposed to a gas comprising a metal to form a metal oxide film, indicating that the substrate is exposed to form at least a first layer of a film during a first deposition period), the one or more gases further comprising nitrogen (supplying a nitrogen source gas over the substrate where the nitrogen source gas may be nitrogen, ammonia, nitrogen dioxide or nitrogen hypooxide, 0021, such that the substrate will also be exposed to a gas having a first ligand comprising nitrogen) so as to bring about an atomic concentration of nitrogen in the film (where the nitrogen source gas is supplied as a means of forming a nitrogen-containing oxide thin film, abstract, such that the nitrogen ligand from the nitrogen source gas will add nitrogen to the film); and
repeating the exposing of the substrate to the one or more gases during an additional deposition period so as to form at least an additional layer of the film (where the cycle is repeated until a metal oxide thin film having the desired thickness is obtained, 0024, such that additional layers of the film will be formed during at least one subsequent deposition period).
Lim provides an example of depositing aluminum oxide using nitrogen gas, where since the nitrogen gas is so stable that is hardly decomposes at 300-400 W, only 1 atomic % of nitrogen is incorporated into the aluminum oxide thin film, however when using ammonia or nitrogen dioxide gas, a greater amount of nitrogen can be incorporated into the thin film for the same power level (0046). They teach that ammonia is more likely to decompose than nitrogen gas for an equal level of source power, where the pulsing cycle can be varied according to the way nitrogen source is added into the metal oxide layer (0021). Therefore, Lim indicates that using a plasma power level of 300-400 W and nitrogen gas, 1 atomic % of nitrogen can be included in an oxide film, where using different gases can increase the amount of nitrogen incorporated and they suggest using different pulsing cycles or power can be used to vary the amount of nitrogen incorporated, i.e. changing the power level will change the amount of gas decomposed during deposition. 
From the teachings of Lim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Chen to have formed the metal oxide CEM film by ALD using the process of Lim because Lim teaches depositing titanium oxide among other metal oxides by ALD where nitrogen can be incorporated into the film in an amount of 1 atomic %, where more can be included with gases such as ammonia or nitrogen dioxide and the amount can be varied depending on the gases used and the power of the plasma, and Chen teaches it is desirable to have up to 3 atomic % or equal to 1 atomic % or an optimized amount of nitrogen in the film, where nitrogen can be incorporated during deposition, such that it will provide the deposition of the CEM material as desired while also doping the film with nitrogen from nitrogen, ammonia, or nitrogen dioxide, i.e. by flowing such gases to incorporated nitrogen into the film, to provide the stabilizing ligand to the CEM material as desired by Celinska. Therefore, the resulting film will be a metal oxide such as titanium oxide that is a correlated electron material as taught by Celinska where the film will contain ligands such as ammonia and nitrogen dioxide as stabilizing ligands to provide the nitrogen-doped metal oxide (titanium oxide) film. Further, the first and second deposition periods will result in providing a substitutional ligand, i.e. ammonia or NO2, to the film so as to provide the nitrogen dopant to the film, where paragraph 0037 of the instant specification and claim 22 indicates that ammonia and NO2 are substitutional ligands, such that the exposure to the ammonia or NO2 will result in exposing the substrate to a dopant and a substitutional nitrogen-containing ligand since the nitrogen from the substitutional nitrogen-containing ligand will also dope the film. Therefore, since Celinska in view of Chen and Lim provides the step of exposing the substrate to gases that comprise a metal and nitrogen (dopant) and are indicated as being substitutional ligands (ammonia or NO2) in the process of forming the CEM on the substrate, where the substitutional nitrogen-containing ligand is provided in an atomic concentration, within, overlapping, or optimized to be within the claimed range, the resulting process is also expected to reduce a concentration of defects in the at least the first layer of the CEM to inhibit conductive filament formation in the at least the first layer of the film of CEM. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, Chen indicates that the concentration of dopant atoms in the film greater than 3 atomic % can increase the conductivity of the variable resistance layer, whereas the concentration range is selected to reduce the conductivity (0039), suggesting that the inclusion of the dopant will also inhibit conductive filament formation by reducing conductivity. Chen also indicates that the inclusion of nitrogen will passivate oxygen vacancies which is understood to fill the oxygen vacancy so as to repair or reduce the defects as described in paragraph 0075 of the instant specification.
Celinska in view of Chen and Lim do not teach annealing between the first and second deposition periods. 
Celinska teaches incorporating a dopant into the film by annealing in a gas containing the ligand or dopant (0047).
Olsen teaches a method for forming a dielectric stack on a substrate by a) depositing the dielectric material, b) exposing the dielectric material layer to a nitridation process, c) optionally exposing the substrate to an anneal process, and repeating a process cycle of at least steps a-b to form the dielectric stack with a predetermined thickness (0009). They teach that a dielectric layer is deposited on a substrate by techniques such as ALD (0026). They teach that the dielectric layer may include titanium oxides (0028). They teach that the nitridation process can be done by nitrogen incorporation during the ALD process, for example, by flowing NH3 during an additional half reaction or by annealing in a nitrogen-containing environment (0029 and 0031). They teach performing the optional anneal step after more than one cycle, where they provide an example of performing annealing after 6 cycles (0032 and 0034). They teach that the anneal process converts the stack of layers to a stack that contains dielectric nitride material layers where the anneal process repairs any damage caused by plasma bombardment and reduces the fixed charge of the dielectric nitride layer (0035). Olsen further teaches annealing in a gas such as O2, N2, NH3, NO, N2O, or combinations thereof (0035).
From the teachings of Olsen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Chen and Lim to have performed an annealing step between a first and second deposition period and to have annealed the film after the second deposition period so as to provide a second annealing period because Olsen indicates that performing an annealing step between several ALD cycles in which nitrogen is incorporated into a titanium oxide film by plasma treatment provides the benefits of repairing any damage cause by plasma bombardment and reduces the fixed charge of the dielectric nitride layer such that it will be expected to also repair the damage done from the plasma deposition process of Celinska in view of Chen and Lim and reduce the fixed charge of the film. Therefore, in the process of Celinska in view of Chen, Lim, and Olsen, one or more layers of a CEM will be deposited on the substrate in a first deposition process where the one or more layers comprise an atomic concentration of nitrogen followed by an annealing period and a second deposition period for forming additional layers of the CEM on the substrate, followed by performing a second annealing period, where the CEM is capable of transitioning between a first impedance state and a second impedance state. 
Further, as noted above Lim indicates that the amount of nitrogen incorporated into the film will depend on the gas used and also the power level of the plasma during deposition. From this and the teachings of Celinska and Olsen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the annealing in an environment having a nitrogen-containing gas or an oxygen-containing gas so as to further include or optimize the concentration of dopant in the film or to not add additional nitrogen dopant (i.e. anneal in oxygen to prevent additional nitrogen from being incorporated) because Celinska and Olsen both teach that nitrogen can be incorporated into the film by annealing, where Olsen suggests annealing using nitrogen-containing gases or oxygen-containing gases, Lim indicates that the amount of nitrogen included will depend on the power level during deposition and the nitrogen-containing gas used, and Chen suggests a desirable nitrogen concentration that can be optimized to passive the oxygen vacancies such that it will be expected to be capable of providing extra dopant to the film as needed during the annealing process while also repairing the plasma damage.
Therefore, Celinska in view of Chen, Lim, and Olsen suggests the processes of instant claims 20 and 40 where the substrate is exposed in a chamber to gases comprising metals, i.e. metal precursors, dopant, and substitutional nitrogen-containing ligands (ammonia or NO2) for forming a CEM layer in a first deposition process, annealing during a first annealing period to optimize the nitrogen concentration and/or repair plasma damage, repeat the deposition for a second deposition period for form the CEM layer, and annealing the CEM film a second time to again repair plasma damage and/or optimize the nitrogen concentration to provide a CEM film having an atomic concentration of the substitutional nitrogen-containing ligand in the film in an amount of up to 3 atomic % or equal to 1 atomic percent or optimized to be within the claimed range, where the CEM is capable of transitioning at least a majority of the film between a first impedance state and a second impedance state (i.e. since the film is a CEM or resistive switching film it is understood to be formed so that the majority of the film can perform its intended function), where the first and second states are substantially dissimilar from one another, where the process is expected to also reduce a concentration of defects in the CEM layer and to inhibit conductive filament formation since they provide the claimed process. 
Regarding claims 22 and 41, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40, where the suggestion is to use ammonia or NO2 as the substitutional ligand, which are indicated as being electron back-donating materials as indicated in claim 42.  
Regarding claim 26, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20. Celinska further teaches that the thin films have a thickness in a range of about 25 nm to 150 nm (0064), such that the film thickness is within the range of instant claim 26. Therefore, the deposition will be continued after annealing until the film thickness reaches the ranges required by Celinska such that the exposure to the one or more precursors and the dopant during the second deposition period will be repeated until a thickness of the CEM film is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
	 Regarding claims 28 and 48, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. Lim further teaches that an oxygen plasma is used to provide oxygen radicals as the oxidizing gas (0021). Lim teaches that nitrogen hypooxide gas or nitrogen dioxide can be used as an oxygen source when these materials are supplied for the nitrogen source gases since they contain both nitrogen and oxygen, but that oxygen gas maybe supplied further together with or separately from these gases (0028). As evidenced by Wang, oxygen and oxides of nitrogen such as N2O and NO2 are oxidizing agents and so are radical oxygen compounds produced by plasma (0059). Therefore, the nitrogen hypooxide gas, nitrogen dioxide gas, and oxygen plasma gas provided by Lim are understood to be gaseous oxidizers. Therefore, from the teachings of Lim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used oxides of nitrogen, such as NO or N2O, or oxygen plasma as the oxidizing agent or oxide used as the second precursor in the first and second deposition periods of depositing the film because Lim indicates that such materials are acceptable oxygen sources such that it will provide the desired and predictable result of providing an oxide or oxidizing agent to form the metal oxide film as desired.   
Regarding claims 29 and 49, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. Lim further teaches that the wafer temperature ranges from 250-400°C (0023), such that the substrate will be exposed to the gases at a temperature within the claimed range for the first and second deposition periods, i.e. when forming the film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Chen, Lim, and Olsen suggest using a temperature range within the range of instant claims 29 and 49 their teachings anticipate the range.
Regarding claim 30, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claim 20. Olsen further teaches performing the anneal for a time period from 1 second to about 120 seconds (0034), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed for such a time to repair the plasma damage and/or optimize the dopant concentration since Olsen indicates such a time frame is suitable. Therefore, Celinska in view of Chen, Lim, and Olsen suggest annealing for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 50, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claim 40, including annealing at least the first layer on the substrate. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film on the substrate in the chamber for the first and second annealing periods because Lim provides a chamber that can be heated and contain a gaseous atmosphere such that it will be expected to provide a suitable environment for annealing without requiring moving the substrate. 
Regarding claims 31 and 51, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 30 and 50. Lim further teaches that the wafer temperature ranges from 250-400°C (0023), such that the substrate will be exposed to the gases at a temperature ranging from 250-400°C. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the chamber to a temperature of 250-400°C to provide the reaction environment at a temperature within the range desired for deposition such that it will ensure that the chamber is not too hot to decompose the precursor gases or too cold to cause the precursors to preferentially deposit on the chamber walls. Further, since the suggestion from claim 50 is to anneal the substrate after forming at least a first layer of the film, by heating the reactor chamber to a temperature of 250-400°C during film deposition followed by annealing the film in the chamber for the first and/or second anneal it will result in raising a temperature of the chamber to be within the range of instant claims 31 and 51 prior to initiating the first annealing. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Chen, Lim, and Olsen suggest heating the reactor chamber to a temperature within the range of instant claims 31 and 51 their teachings anticipate the range.
Regarding claims 32 and 52, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 30 and 40. Olsen further teaches annealing in a gas such as O2, N2, NH3, NO, N2O, or combinations thereof (0035), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film in one of those environments when annealing after the first deposition period, i.e. for the first claimed annealing process, with the anticipation of providing the benefits described by Olsen and also for optimizing the nitrogen concentration.

Claims 24, 27, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Chen, Lim, and Olsen as applied to claims 20 and 40 above, and further in view of Pore, US 2012/0270393 A1 (provided on the IDS dated 6/8/2018).
Regarding claims 24 and 44, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. Celinska further teaches that nickel oxide is an acceptable material for the CEM film (0013, 0051, and 0055).
They do not teach depositing exposing the substrate to the one or more gases over a duration of between 5 seconds and 180 seconds during the deposition period.
Pore teaches depositing metal oxide films such as nickel oxide by ALD (abstract, 0155, and 0157). They teach that ALD processes are based on controlled, self-limiting surface reactions of precursor chemicals (0088). They teach that a first reactant is conducted into the chamber so that no more than about one monolayer of the precursor is adsorbed on the substrate surface in a self-limiting manner where excess reactant is purged from the chamber (0090). They teach that each pulse is preferably self-limiting (0093). They teach pulsing a nickel precursor for about 0.05 to 10 seconds and also pulsing an oxygen-containing source for about 0.05 to 10 seconds (0159 and 0160). They teach that the pulsing times can be longer, where the pulsing of the oxygen source can be on the order of minutes (0160, 0161). They teach that each ALD cycle comprises pulsing a vaporized metal precursor, purging, pulsing a second reactant comprising an oxygen source, purging, and then repeating (0148-0153). Therefore, the pulsing times are understood to be for individual ALD cycles since each cycle provides a pulse.
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Chen, Lim, and Olsen to have pulsed the source gases suggested by Lim, i.e. transition metal source gas, nitrogen sources gas, and oxygen source gas, for a time period ranging from 0.05 to 10 seconds for individual atomic layer deposition cycles of a plurality of atomic layer deposition cycles of the first deposition period because Pore teaches that such pulsing times are used for ALD cycles when depositing a nickel oxide film by ALD such that it will provide the desired and acceptable result providing a sufficient amount of the source gases to provide the film by ALD. Further, since Pore teaches that the pulses are self-limiting where excess reactant is purged from the reactor, by supplying excess reactant to the chamber it will ensure that the entire surface of the substrate is covered with the precursors for full coverage of the deposited film. Therefore, Celinska in view of Chen, Lim, Olsen, and Pore suggest exposing the substrate to the one or more gases, i.e. transition metal source gas and nitrogen source gas during each ALD cycle during the deposition, for a time period overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Chen, Lim, Olsen, and Pore renders the range of instant claims 24 and 44 obvious.  	
Regarding claims 27 and 47, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. As discussed above for claims 20 and 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (0013, 0051, and 0055).
They do not teach depositing nickel oxide using the precursors of claim 47.
As discussed above for claim 44, Pore teaches depositing metal oxide films such as nickel oxide by ALD (abstract, 0155, and 0157). They teach depositing nickel using metal precursors such as nickel amidinate compounds, nickel cyclopentadienyl compounds, nickel carbonyl compounds, and combinations thereof (0157). They teach that examples of nickel precursors include Ni(acac)2, Ni(thd)2, Ni(cp)2, and Ni(Etcp)2 (0157). 
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Chen, Lim, and Olsen to have used a nickel precursor such as Ni(acac)2, Ni(thd)2, Ni(cp)2, or Ni(Etcp)2 for depositing a nickel oxide film as the CEM because Celinska teaches that nickel oxide is an acceptable material for forming the film by ALD and Pore teaches that such precursors successfully deposit nickel oxide films by ALD such that it will provide the desired and predictable result of forming the nickel oxide film desired by Celinska by ALD.

Claims 25, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Chen, Lim, and Olsen as applied to claims 20 and 40 above, and further in view of Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
Regarding claims 25, 45, and 46, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. Celinska further teaches that the thin films have a thickness in a range of about 25 nm to 150 nm (0064), such that the film thickness is within the range of instant claim 46. Therefore, the deposition will be continued after annealing until the film thickness reaches the ranges required by Celinska such that the second deposition period is considered to include any deposition cycles after the first deposition period to provide repeating the exposing of the substrate to the one or more gases during the second deposition period until a thickness of the CEM film is within the claimed range.
Olsen teaches performing the annealing step after a predetermined thickness is provided, where the thickness of each of the layers may range from about 1 to 50 Å, where six layers are deposited (0035), suggesting to perform annealing after the stack has a thickness ranging from 6 to 300 Å, i.e. 0.6 to 30 nm. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have repeated exposing the substrate to the one or more gases during the deposition period until a thickness of the film of the CEM reaches between 0.6 to 30 nm before annealing because Olsen indicates that such a stack thickness is suitable for performing annealing. 
They do not teach the number of times the cycle is repeated during the deposition period.
Wang teaches carbon doped resistive switching layers that include as much as 30 atomic percent of carbon in some embodiments, or between 10 and 20 atomic percent (abstract, 0005, and 0056). They teach that the film is formed of materials such as titanium oxide and nickel oxide (0058). Wang teaches forming the carbon doped metal containing resistive switching layers from metalorganic precursors using a deposition process similar to ALD (abstract, 0025, and 0047). They teach pulsing an oxidizing agent into the processing chamber so that it reacts with the adsorbed metalorganic precursor to form a carbon doped metal layer such as a carbon doped metal oxide layer (0054). They teach that the oxidizing agent can include water, oxygen, ozone, and oxides of nitrogen such as NO, N2O, NO2, N2O5, and radical oxygen compounds produced by plasma among other materials (0059). They teach that the precursor used in deposition maybe gaseous, liquid, or solid, but that liquid or solid precursors should be sufficiently volatile to allow introduction as a gas (0055), indicating that the precursors are introduced as gases for deposition. They teach that the oxidizing agent reacts with the adsorbed precursor forming the layer (0047). Wang further teaches that ALD oxidation involves forming volatile reaction products and removal of carbon from the deposited layer, where the carbon may be converted into volatile carbon oxides by cleaving carbon-metal, carbon-carbon, and carbon-hydrogen bonds in the metalorganic precursor (0048). Therefore, Wang teaches that oxides of nitrogen in gaseous form can be used as oxidizing agents as an alternative to oxygen or ozone when depositing a resistive switching layer by an ALD process, where the ALD oxidation proceeds by removing carbon from the metalorganic precursor through reaction with the oxidizer. Wang further teaches depositing the doped film by ALD by introducing one or more metalorganic precursors into the processing chamber to form an absorbed layer followed by purging and then introducing an oxidizing agent into the processing chamber (0050, 0051, 0053, and 0054). They teach that each deposition cycle may be about 0.25 and 2 angstroms thick where the cycle is repeated to form a carbon doped material (0051). 
From the teachings of Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ALD process of Celinska in view of Chen, Lim, and Olsen will deposit similar amounts of material per cycle to the process of Wang because both processes result in metal oxide film formed by ALD using similar materials such as titanium oxide and an oxidizing agent. Therefore, when forming films at a deposition rate ranging from 0.25-2 angstroms per cycle, and when annealing the layers after the deposition of 6-300 Å, the exposing of the one or more gases will be done in a range of 3-1200 times within the first deposition period before annealing, such that the cycles will be repeated in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Chen, Lim, Olsen, and Wang renders the ranges of instant claims 25, 45, and 46 obvious.  

Claims 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Chen, Lim, and Olsen as applied to claims 20 and 40 above, and further in view of Chueh, US 2014/0252296 A1.
	Regarding claims 60 and 62, Celinska in view of Chen, Lim, and Olsen suggest the limitations of instant claims 20 and 40. Celinska further teaches that the switching material is selected from a group including nickel, titanium, and combinations thereof (0013), such that the switching layer can include a combination of nickel oxide and titanium oxide.  
	They do not teach forming the CEM so that a first particular material is deposited during the first deposition and then a second particular material is deposited during the second deposition.
	Chueh teaches a resistive random-access memory including a bottom electrode, a resistive switch layer disposed on the bottom electrode, including first switch layer, a second switch layer, and a filament path control layer, wherein the first switch layer is interposed between the bottom electrode and the filament path control layer, and the filament path control layer is interposed between the first switch layer and the second switch layer, and a top electrode disposed on the second switch layer (abstract). They teach that the resistive random access memory controls the position and size of the filament path in the resistive switch layer so as to maintain the current-voltage stability of the resistive random access memory during operation (0008). They teach that the first switch layer and the second switch layer may be independently titanium dioxide, nickel oxide, etc. (0011). 
	From the teachings of Chueh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Chen, Lim, and Olsen to have formed the switching layer so that it is deposited in two layers, and to have optimized the selection of materials deposited for the first and second layers so as to provide a first deposition process depositing a first layer material and a second deposition process depositing a second layer material because Chueh indicates that such a structure is desirable for forming a resistive random-access memory so as to maintain the current-voltage stability during operation. 
	
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered.
In light of the amendments to the claims, the previous rejections using Wang as a primary reference has been withdrawn. Therefore, Applicant’s arguments over Wang as they apply to the previous rejection are considered moot. It is noted that Wang is currently relied upon for the suggestion of the film thickness deposited per cycle and as an evidentiary reference for indicating that the second precursors of Lim are oxidizing gases.
Regarding Applicant’s arguments over Celinska not exposing the substrate to a dopant and substitutional ligand during a deposition period, the current rejection relies on the combination of Celinska in view of Chen, Lim, and Olsen, where Chen and Lim provide the suggestion of exposing the substrate to the precursor comprising metal and the dopant/substitutional nitrogen-containing ligand. While the combination of references does not specifically indicate that this will reduce a concentration of defects in the film to inhibit conductive filament formation, since the references provide the suggested process, it is also expected to result in reducing a concentration of defects to inhibit conductive filament formation. While the references have a different reason for exposing the substrate to the nitrogen-containing substitutional ligand (stabilizing the metal in the CEM and providing the nitrogen-dopant), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Chen indicates that the inclusion of nitrogen will reduce conductivity and passivate oxygen vacancies which is understood to fill the oxygen vacancy so as to repair or reduce the defects as described in paragraph 0075 of the instant specification. Further, the suggestion of multiple deposition and anneal periods are provided by Lim and Olsen.
As to Applicant’s arguments over the concertation of the nitrogen-containing ligand, the new reference of Chen provides the suggestion to use a concentration overlapping, within, or optimized to be within the claimed range. 
Goldfarb and Conley are no longer used as references in the current rejection and therefore, Applicant’s arguments directed to Goldfarb and Conley are considered moot.
As to Applicant’s arguments over Pore, Pore is relied upon for the details of the ALD process, whereas Celinska, Chen, Lim, and Olsen provide the suggestion of exposing the substrate to a dopant and substitutional nitrogen-containing ligand during the first deposition period and second deposition period where the concentration of the nitrogen-containing substitutional ligand is within, overlaps, or is optimized to be within the claimed range for reducing conductivity and passivating oxygen vacancies, understood to also provide the claimed inhibiting conductive filament formation and reducing a concentration of defects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718